Title: Thomas Cooper to Thomas Jefferson, 11 October 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Octr 11. 1819
							Philadelphia
						
					
					I wrote to you to Bedford Virginia, and since to Montecello. The castings were shipped about Six weeks ago to by Mr John Vaughan who undertook the commission and thought it expedient to wait for a fresh assortment from the Furnace. The Bill will be presented to me and forthwith paid. About three months ago I procured a seal for the University, of which I sent you an impression: I did not chuse to pay for it till it had received your approbation, the engraver being willing to make any alteration you may suggest that can conveniently be made. He waits your directions, and I shall pay him when you are satisfied with the execution.
					My going to Kentucky is uncertain as yet, but as I wish to see that part of the Country, I shall go there if I am regularly invited. I greatly doubt about the success of their medical School under its present aspect, but it would certainly be a most desireable establishment for the western country. I am quite certain that a similar establishment would succeed in Virginia; Botany, Chemistry, Materia Medica and the Institutes of Physic to be taught in the Summer at Charlotte’sville—and Anatomy, surgery, Midwifery, and the practice of Physic with clinical lectures, to be taught at Norfolk in the winter. I have not spoken to a single person who does not prefer it to the system adopted here, where the Lectures are crouded together for four months of the winter beyond the power of the Students to acquire the necessary knowledge under such divided attention; and the summer is for the most part idled away.
					I observe with regret, in a Richmond Paper, that your funds come in too slowly for the accomodations to be finished as early as was contemplated. The present universal difficulty of obtaining money will also operate against any considerable supply of Students. Under any circumstances but want of health, I shall be ready to go to Charlotte’sville at the beginning of April: but if it should be expedient to defer my coming till either the fall of 1820 or till April Ap 1821, I think it probable that I can employ my time profitably here in the event of a Bankrupt Law being passed.
					Last year I was requested to apply for the office of Commissioner, under the expectation that a Law would be passed; and under a persuasion that the course I should pursue, would tend to correct some of the pressing evils. My application was signed by all the Judges of this City, and by all the Directors of the Bank of the United States resident here, & some Merchants.
					I have since had a formal application from some mercantile people of influence, to permit a similar request to be made to the President, which will be signed by as many Bank directors & merchants of eminence as may be needful; & by all the Judges, whom I count on of course from what has already passed. should the Law pass, and I be appointed, I believe I should be able to do service to the public. In such case, I would resign the office, whenever your Visitors should intimate, that my services are required at Charlottesville. Nor shall any such application be made at all, without your consent. I make the proposal at present, merely on the supposition that it may be a matter of convenience at your establishment to defer the contract with me for a few months, untill times mend.
					It will give me sincere pleasure to hear from you that your health continues good. my best wishes accompany all your pursuits.
					
						
							Thomas Cooper
						
					
				 